Hart Lyman Constr. LLC v Bergin (2018 NY Slip Op 08851)





Hart Lyman Constr. LLC v Bergin


2018 NY Slip Op 08851


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, AND TROUTMAN, JJ.


1347 CA 18-01075

[*1]HART LYMAN CONSTRUCTION LLC, PLAINTIFF-APPELLANT,
vSCOTT BERGIN, INDIVIDUALLY, EPMM COLORADO LLC, AND SCOTT BERGIN LLC, COLLECTIVELY DOING BUSINESS AS EDIPURE, DEFENDANTS-RESPONDENTS. 


BARCLAY DAMON LLP, SYRACUSE (DAVID G. BURCH, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered December 18, 2017. The order granted the motion of defendants to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court